Citation Nr: 0310185	
Decision Date: 05/28/03    Archive Date: 06/02/03	

DOCKET NO.  99-06 431A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated at 30 percent.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, that denied the benefit sought on 
appeal.  The veteran, who had active service from June 1960 
to June 1962, and from March 1970 to September 1971, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  

A report of a VA examination performed in October 2002 
includes a statement from the examiner that the veteran had 
been unable to hold employment in the past due to his PTSD 
symptoms, and that the examiner believed his symptoms were 
severe enough to prevent gainful employment.  The Board 
construes this evidence as raising a claim for a total 
evaluation based on individual unemployability due to 
service-connected disabilities.  However, this matter has not 
been prepared for appellate review, and consequently, will be 
referred to the RO for appropriate action.


REMAND

A preliminary review of the record discloses that, pursuant 
to authority provided by 38 C.F.R. § 19.9(a)(2) (2002), the 
Board undertook additional evidentiary development in this 
case.  However, a recent opinion from the United States Court 
of Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because it permits the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration of that evidence.  
See Disabled American Veterans, et. al. v. Principi, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Court 
explained that when the Board obtains and considers evidence 
that was not before the RO, an appellant has no means to 
obtain one review on appeal to the Secretary, because the 
Board is the only appellate tribunal under the Secretary.  
Therefore, it appears that evidence obtained by the Board 
cannot be considered by the Board as an initial matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action: 

The RO should review the veteran's claim 
in light of all evidence associated with 
the claims file subsequent to the files 
transfer to the Board in March 2002.  If 
the benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



